UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS Page Balance Sheet as at June 30, 2013 F-2 Statement of Operations for the period from January 1, 2011 to December 31, 2011 F-3 Statement of Operations for the period from January 1, 2012 to December 31, 2012 F-4 Statement of Operations for the period from January 1, 2013 to June 30, 2013 F-5 Notes to the Unaudited Pro Forma Combined Financial Statements F-6 UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS On September 30, 2013 (the “Closing Date”), 4Cable TV Int, closed a voluntary share exchange transaction (the “Exchange Transaction”) with 4Cable TV and the shareholders of 4Cable TV, pursuant to the terms of the Share Exchange Agreement, dated April 4, 2013 (the “Exchange Agreement”). As a result of the Exchange Transaction, the 4Cable TV, Inc. Stockholders acquired 20,900,000 of the issued and outstanding common stock of 4Cable TV International Inc. The share exchange constitutes a reverse acquisition and is considered to be a capital transaction in substance, rather than a business combination, therefore no goodwill or other intangible assets have been recorded. The following Unaudited Pro Forma Combined Financial Statements give effect to the aforementioned acquisition based on the assumptions and adjustments set forth in the accompanying notes to the Unaudited Pro Forma Combined Financial Statements which management believes are reasonable.The Unaudited Pro Forma Combined Balance Sheet represents the combined financial position of 4Cable Tv International Inc and 4Cable Tv Inc. as of June 30, 2013 as if the merger occurred on June 30, 2013.The Unaudited Pro Forma Combined Financial Statements of Operations give effect to the merger of 4Cable TV inc. and 4Cable TV International Inc. as if ittook place on the beginning of the first accounting period presented in these pro forma combined financial statements.These unaudited Pro Forma Combined Financial Statements and accompanying notes should be read in conjunction with the audited historical financial statements and related notes of 4Cable Tv Inc., which are included in this document. The Unaudited Pro Forma Combined financial information is presented for illustrative purposes only and is not necessarily indicative of the operating results that would have been achieved if the merger of 4Cable TV inc. and 4Cable TV International Inc. had been consummated as of the beginning of the period indicated, nor is it necessarily indicative of the results of future operations. 4Cable TV International, Inc. Unaudited Proforma Combined Balance Sheet June 30, 2013 4Cable TV International, 4Cable TV Pro Forma Inc Inc Pro Forma Combined (Unaudited) (Unaudited) Note Adjustments (Unaudited) Assets Current Assets Cash - 60 - 60 Accounts receivable - Advance to 4Cable TV Inc 2 (a) ) - Inventory - Prepaid expense and other Total Current Assets ) Property plant and equipment - - Total assets ) LIABILITIES and STOCKHOLDERS' EQUITY Current Liabilities Accounts payable - - Accrued salary payroll liabilities and taxes - Other accrued - - Advance from 4Cable TV Int. - 2 (a) ) - Credit card debt - Notes payable - - Loan payable to related parties 2 (b) ) Current portion of LT Debt - - Total Current Liabilities ) Long Term Liabilities Capital lease obligations - - Notes payable - - Total Long Term Liabilities - - Total Liabilities ) STOCKHOLDERS' DEFICIENCY Common shares 25 2 c Additional paid in capital 2 (b) 2 c ) 2 d ) retained earnings / (deficit) ) ) Development stage accum loss ) - - Total Stockholders' equity / (deficit) ) ) Total Liabilities and Stockholders' Equity/(Deficit) ) F-1 4Cable TV International, Inc. Unaudited Proforma Combined Statements of Operations For the Year ended December 31, 2011 4Cable TV International, 4Cable TV Pro Forma Inc Inc Pro Forma Combined (Unaudited) (Unaudited) Note Adjustments (Unaudited) Net Sales - - Cost of Sales - - Operating costs and expenses Selling, General and administrative ) Research and development - - Total Operating Costs and Expenses ) Operating income / (loss) Interest expense - - Income (loss) before income taxes ) ) ) Income taxes - Net income / (loss) NET LOSS PER COMMON SHARE Basic and diluted ) ) - ) WEIGHTED AVERAGE OUTSTANDING SHARES Basic and diluted - F-2 4Cable TV International, Inc. Unaudited Proforma Combined Statements of Operations For the Year ended December 31, 2012 4Cable TV Pro Forma Pro Forma International, 4Cable TV Note Adjustments Combined Inc Inc (Unaudited) (Unaudited) (Unaudited) Net Sales - - Cost of Sales - Operating costs and expenses Selling, General and administrative ) Research and development - - Total Operating Costs and Expenses ) Operating income / (loss) ) Interest expense - - Income (loss) before income taxes ) ) Income taxes - Net income / (loss) ) ) NET LOSS PER COMMON SHARE Basic and diluted ) - WEIGHTED AVERAGE OUTSTANDING SHARES Basic and diluted - F-3 4Cable TV International, Inc. Unaudited Proforma Combined Statements of Operations For the Six Months ended June 30, 2013 4Cable TV International, 4Cable TV Pro Forma Inc Inc Pro Forma Combined (Unaudited) (Unaudited) Note Adjustments (Unaudited) Net Sales - - Cost of Sales - Operating costs and expenses Selling, General and administrative ) Research and development - - Total Operating Costs and Expenses ) Operating income / (loss) ) Interest expense - - - Income (loss) before income taxes ) Income taxes - Net income / (loss) ) NET LOSS PER COMMON SHARE Basic and diluted ) WEIGHTED AVERAGE OUTSTANDING SHARES Basic and diluted 2(b) ) 2(b) F-4 4Cable TV International, Inc. NOTES TO UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS (Amounts expressed in US dollars) 1.BASIS OF PREPARATION The Unaudited Pro Forma Combined Balance Sheet represents the combined financial position of 4Cable TV International, Inc and 4Cable TV, Inc. of June 30, 2013 as if the acquisition occurred on June 30, 2013. The Unaudited Pro Forma Combined Statements of Operations represents the combined financial position of 4Cable TV International, Inc and 4Cable TV Inc. assuming that the reverse acquisition took place on the beginning of the first accounting period presented in these pro forma combined financial statements. 2.PRO FORMA ADJUSTMENTS a)As part of the acquistion of 4Cable TV though the share purchase agreement, the loans to a related party was considered to be capital contirbutions and the intercompany accounts aree eliminated. b)Simultaneously with the closing of the Exchange Transaction, the shareholders of 4Cable TV Inc. received 20,900,000 common shares and surrendered their 2,470 shares which were cancelled. F-5
